NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                GERALD DWAYNE SNETHEN, Petitioner.

                         No. 1 CA-CR 19-0249 PRPC
                              FILED 11-19-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. S8015CR201501387
                The Honorable Richard D. Lambert, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Gerald Dwayne Snethen, Eloy
Petitioner
                            STATE v. SNETHEN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judges Lawrence F. Winthrop and Michael J. Brown joined.


P E R C U R I A M:

¶1              Petitioner Gerald Dwayne Snethen seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
first petition for review.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2